UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4853



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DARRELL LAVON SMITH,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:07-cr-00076-D)


Submitted:     February 21, 2008           Decided:   February 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darrell Lavon Smith pled guilty to one count of being a

felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1), 924 (2000).        After granting Smith’s motion for a

downward departure, the district court sentenced him to 41 months’

imprisonment, the low end of the advisory guidelines range.             Smith

appeals his sentence.     We affirm.

           We   review   the   sentence   to    determine   whether    it    is

reasonable, applying an abuse of discretion standard.                 Gall v.

United States, 128 S. Ct. 586, 590 (2007).             We find that the

district   court   properly    applied    the   advisory    guidelines      and

considered the relevant sentencing factors before imposing the

41-month sentence. 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

Additionally, we find that the sentence imposed was reasonable.

See United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006);

Rita v. United States, 127 S. Ct. 2456, 2462-69 (2007) (upholding

presumption of reasonableness accorded within-guidelines sentence).

Accordingly, we affirm Smith’s sentence.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -